EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marcus Hammack on 11/30/2021.
This application has been amended as follows:
Claim 1 has been replaced with
-- A method for wireless communications by a user equipment (UE), comprising:
receiving first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates, to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions, wherein the determination comprises: 
determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates; 

for each PDSCH candidate not in the reference set, mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or
occurs in a gap between the PDSCH candidate in the reference set and the end of a previous PDSCH candidate in the reference set; and
providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination.--

Claim 11 has been replaced with
-- A method for wireless communications by a network entity, comprising:
providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
providing second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates, to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions, wherein the determination comprises: 

picking, as a reference set, a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling, wherein each PDSCH candidate in the reference set is mapped to one of the ACK/NACK fields; and
for each PDSCH candidate not in the reference set, mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or
occurs in a gap between the PDSCH candidate in the reference set and the end of a previous PDSCH candidate in the reference set; and
processing ACK/NACK feedback, received from the UE, for the scheduled PDSCH transmissions according to the determination.--

Claim 14 has been replaced with
-- The method of claim 11, further comprising, determining that, if the same ACK/NACK field is determined for more than one scheduled PDSCH candidate, the UE bundled the corresponding ACK/NACK feedback for those PDSCH candidates.--

Claim 21 has been replaced with
-- An apparatus for wireless communications by a user equipment (UE), comprising:

means for receiving second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
means for determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates, to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions, wherein the means for determining comprises: 
means for determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates; 
means for picking, as a reference set, a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling, wherein each PDSCH candidate in the reference set is mapped to one of the ACK/NACK fields; and
for each PDSCH candidate not in the reference set, means for mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or
occurs in a gap between the PDSCH candidate in the reference set and the end of a previous PDSCH candidate in the reference set; and
means for providing ACK/NACK feedback for the scheduled PDSCH transmissions according to the determination.--

Claim 26 has been replaced with
-- An apparatus for wireless communications by a network entity, comprising:
means for providing, to a user equipment (UE), first signaling defining time domain resources for a number of physical downlink shared channel (PDSCH) candidates within a transmission time interval (TTI);
means for providing second signaling scheduling the UE to receive at least two PDSCH transmissions according to the PDSCH candidates;
means for determining which acknowledgment/negative acknowledgement (ACK/NACK) fields, of a codebook with fewer ACK/NACK fields than the number of PDSCH candidates, to use to provide ACK/NACK feedback for which of the scheduled PDSCH transmissions, wherein the means for determining comprises: 
means for determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates; 
means for picking, as a reference set, a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling, wherein each PDSCH candidate in the reference set is mapped to one of the ACK/NACK fields; and
for each PDSCH candidate not in the reference set, means for mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or

means for processing ACK/NACK feedback, received from the UE, for the scheduled PDSCH transmissions according to the determination.--


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 11/3/2021.
Claim(s) 3, 9, 13, 19, 22, 25, 27, 30 and 31 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-8, 10-12, 14-18, 20-21, 23-24, 26 and 28-29 is/are currently pending.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/3/2021, with respect to the rejection of claims 1-8, 11-18, 21-24, 26-29 and 31 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-2, 4-8, 10-12, 14-18, 20-21, 23-24, 26 and 28-29 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Ericcson: “On Remaining Issues on Carrier Aggregation”, 3GPP Draft, R1-1802917, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles; F-0692 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Athens, Greece; 20180226-20180302, 17 February 2018 (2018-02-17), 16 Pages, XP051398306, Retrieved from the Internet: URL: http/www.3gpp.org/ftp.tsg_ran/WG1_RL1/TSGR1_92/Docs/ [retrieved on 2018-02-17] (Non-Patent Literature Documents citation #001 listed on ids dated 9/27/2019), teaches decoupling HARQ codebook from symbol allocation (Proposal 2-7, Figure 1).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-2, 4-8 and 10, the cited prior art either alone or in combination fails to teach the combined features of:

determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates; 
picking, as a reference set, a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling, wherein each 
for each PDSCH candidate not in the reference set, mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or
occurs in a gap between the PDSCH candidate in the reference set and the end of a previous PDSCH candidate in the reference set.

As per claim(s) 11-12, 14-18 and 20, the cited prior art either alone or in combination fails to teach the combined features of:

determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates; 
picking, as a reference set, a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling, wherein each PDSCH candidate in the reference set is mapped to one of the ACK/NACK fields; and
for each PDSCH candidate not in the reference set, mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or


As per claim(s) 21 and 23-24, the cited prior art either alone or in combination fails to teach the combined features of:

means for determining whether at least one PDSCH candidate overlaps in time with at least two other PDSCH candidates; 
means for picking, as a reference set, a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling, wherein each PDSCH candidate in the reference set is mapped to one of the ACK/NACK fields; and
for each PDSCH candidate not in the reference set, means for mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or
occurs in a gap between the PDSCH candidate in the reference set and the end of a previous PDSCH candidate in the reference set.

As per claim(s) 26 and 28-29, the cited prior art either alone or in combination fails to teach the combined features of:


means for picking, as a reference set, a maximum number of non-overlapping PDSCH candidates per slot as defined by the first signaling, wherein each PDSCH candidate in the reference set is mapped to one of the ACK/NACK fields; and
for each PDSCH candidate not in the reference set, means for mapping that PDSCH candidate to an ACK/NACK field of a PDSCH candidate in the reference set when that PDSCH candidate starting symbol is:
within a duration of the PDSCH candidate in the reference set or
occurs in a gap between the PDSCH candidate in the reference set and the end of a previous PDSCH candidate in the reference set.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464